DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Response to Amendment
The amendment, filed 14 February 2021, is fully responsive.

Applicant’s amendments to the claim 1 have overcome each and every objections previously set forth. The objections of the claim 1 have been withdrawn.


Response to Arguments
Regarding 102 rejection of the independent claim 1, Applicant remarks that “Song discloses updating a user profile with temperature preferences and taking into consideration conflictive demands from different policies/constraints” (see Amendment page 8 last two lines), and argues that “Song does not identically disclose, or even suggest, ‘combin[ing] the first policy with the second policy to generate a merged policy’ as recited in claim 1.” (see Amendment page 8 last line and page 9 lines 1-2)
Examiner respectfully disagrees and submits that Song anticipates, as explained in the previous Non-Final Office Action, “combin[ing] the first policy with the second policy to 
As described in the published specification of the instant application paragraph [0175], a policy specifies an action or a control to be performed by an equipment of the building management system. As described in paragraph [0024] of the published specification, the merged policy of a first policy and a second policy may be the first policy overriding a setting in the second policy, or the first policy limiting the setting set by the second policy. Further, paragraph [0180] of the published specification describes merging multiple policies by including the multiple policies when there is no incompatibility (or conflict) amongst the policies, or by modifying, adjusting, removing or otherwise manipulating the multiple policies when there is incompatibility (or conflict) amongst the multiple policies.
Examiner submits that Song teaches the merging technique of the first policy limiting the setting set by the second policy.


Here, Song describes a policy that allows an authorized user to set a temperature setpoint, and another policy (the energy policy) that provides allowable setpoints to limit the user’s setting of the temperature setpoint. As explained above and as described in paragraph [0024] of the published specification, a first policy limiting the setting set by a second policy, is a “merged policy”. Accordingly, Examiner submits that Song’s arbitration technique anticipates “combin[ing] the first policy with the second policy to generate a merged policy” as recited in claim 1.
Applicant further argues that “[f]or similar reasons, Song does not disclose ‘execut[ing] the merged policy to control at least one device in the first zone’ as recited in claim 1.” (see Amendment page 9 lines 4-5)
Examiner respectfully disagrees and submits that Song anticipates “execut[ing] the merged policy to control at least one device in the first zone”. Song states that upon arbitration process, the “climate control device is instructed to apply a device setting to achieve the new temperature”. (see Song, Abstract)

Applicant argues that “[p]roviding an arbitration process for arbitrating between conflictive demands is not the same as combining two policies to generate a merged policy” (see Amendment page 9 line 2-4).
Examiner respectfully disagrees and submits that Song’s arbitration technique for arbitrating between conflictive demands anticipates combining two policies to generate the merged policy, as explained above. 
In addition, Song teaches another merging technique using weight factor-based arbitration, as described in paragraph [0067] and as illustrated in figure 9. (Song: [0067] “For example, FIG. 9 shows that a user merges Profile 1 with 30% weight factor and Profile 2 with 70% weight factor to Profile 3, which is in between Profiles 1 and 2, but closer to Profile 2, because Profile 2 has a larger weighting factor. Merging two profiles is one embodiment of the profile merging feature. Users can merge N profiles with N weight factor, with N any integer equal or greater than 1.”) 
As explained above and as described in paragraph [0180] of the published specification, modifying, adjusting, removing or otherwise manipulating the multiple policies when there is incompatibility (or conflict) amongst the multiple policies is a merged policy.
Accordingly, Examiner submits that Song’s merging technique using weight factor-based arbitration as described in paragraph [0067] anticipates combining two policies to generate a merged policy.

For the reasons above, the 102 rejection of claim 1 is maintained.


The 102 rejection of claim 1 is maintained for the reasons as provided above and as explained in the Claim Rejections - 35 USC § 102 section below. The 102 rejection of claim 11 is maintained for similar reasons to that of claim 1.

Regarding 102 rejections of claims 2-7, and 12-17, Applicant argues that “Claims 2-7, and 12-17 depend upon claims 1 and 11 and are allowable over Song for at least the same reasons as claims 1 and 11.” The 102 rejections of claim 1 and 11 are maintained for the reasons as provided above and as explained in the Claim Rejections - 35 USC § 102 section below. Accordingly, the 102 rejections of claims 2-7, and 12-17 are maintained for the reasons as provided above and as explained in the Claim Rejections - 35 USC § 102 section below.

Regarding 103 rejections of claims 8 and 18, Applicant argues that “Claims 8 and 18 depend from claims 1 and 11 respectively and are therefore allowable over Song for similar reasons.” The 102 rejections of claim 1 and 11 are maintained for the reasons as provided above and as explained in the Claim Rejections - 35 USC § 102 section below. Accordingly, the 103 rejection of claims 8 and 18 are maintained for the reasons as provided above and as explained in the Claim Rejections - 35 USC § 103 section below.

Claim Rejections - 35 USC § 102 section below. Accordingly, the 103 rejection of claims 9 and 19 are maintained for the reasons as provided above and as explained in the Claim Rejections - 35 USC § 103 section below.

Regarding 103 rejections of claims 10 and 20, Applicant argues that “Claims 10 and 20 depend from claims 1 and 11 respectfully and are therefore allowable over Song for similar reasons.” The 102 rejections of claim 1 and 11 are maintained for the reasons as provided above and as explained in the Claim Rejections - 35 USC § 102 section below. Accordingly, the 103 rejection of claims 10 and 20 are maintained for the reasons as provided above and as explained in the Claim Rejections - 35 USC § 103 section below.


Claim Objections
Claims 3 and 13 are objected to because of the following informalities: “detection of the occupancy” in line 4 should read “the detection of the occupancy”. Appropriate corrections are required.

Claims 5 and 15 are objected to because of the following informalities: “a merged policy” in line 2 should read “the merged policy”. Appropriate corrections are required.

Claims 8-9 and 18-19 are objected to because of the following informalities: “occupancy” in line 4 should read “the occupancy”. Appropriate corrections are required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 2015/0247646 A1), hereinafter ‘Song’.

Regarding claim 1, Song teaches:
A system for zone-based control of devices within a building management system (BMS), the system comprising: (Song: Abstract “A building has climate control equipment which controls a temperature at different locations.  Different locations may be in different control zones controlled by different control devices.”; [0002] “The present invention is related to systems and methods for temperature regulation in a commercial building.  More in particular it relates to methods and systems for collaboratively managing a climate system in a building hosting multiple occupants.”; [0016] “In accordance with yet a further aspect of the present invention, a method is provided, wherein the processor is part of an existing Building Automation System (BAS).”; [0048]-[0049] “In accordance with an aspect of the present invention a Collaborative Energy and Comfort Control (CECC) software platform is provided on [The building automation system (BAS) with processor that executes Collaborative Energy and Comfort Control (CECC) reads on “a building management system (BMS)”.]
a user device comprising at least one processor and a display; and (Song: [0050], figure 2 “In one embodiment of the present invention the CECC platform is a network based system, as illustrated in FIG. 2.  A user device 202, which may be a computer, a tablet, a cell phone or any computing device enabled to connect wirelessly or in a wired manner to a network 201, is enabled to provide an Occupant UI to collect data for the CECC. Commonly, such an interface is a display or a screen with data entry capabilities such as keys or cursor or touch screen based data entry capabilities.”)
a controller of a building management system, the controller comprising at least one processor configured to: (Song: [0016] “In accordance with yet a further aspect of the present invention, a method is provided, wherein the processor is part of an existing Building Automation System (BAS).”; [0113], figure 7 “The methods as provided herein are, in one embodiment of the present invention, implemented on a system or a computer device.  Thus, steps described herein are implemented on a processor in a system, as shown in FIG. 7.”; [0097] “In one embodiment of the present invention, the system is part of an existing Building Automation System (BAS).  In general BAS systems already have a processor.”) [The computer system as illustrated in figure 7 reads on “a controller of a building management system”.]
detect occupancy in a first zone of a plurality of zones in a building; identify, based on the detection of the occupancy, a user identifier; (Song: [0066] “The profile is activated by the system when occupant is present at the location.  In one embodiment of the present invention the system can determine automatically if the occupant is present in the facility.  Such determination can be made by data from a security system.  For instance, an occupant carries a security tag that activates a sensor when entering a building and this activates the occupant's profile in the CECC.  An activation can also take place by an application on a personal or assigned computer device.  For instance, many facilities have a network that requires a sign-on.  As soon as the occupant signs-on to the network the related profile is activated.  Other automatic detection methods are possible and are contemplated.  In a further embodiment of the present invention an occupant activates a profile by signing-on to a CECC system.”; [0077] “In one embodiment of the present invention a facility has at least three climate zones that can be individually controlled.”) [Determining when occupant is present at the location or any one of the zones reads on “detect occupancy in a first zone of a plurality of zones in a building”. Determining the user based on the security tag or sign-on reads on “identify … a user identifier”.]
retrieve, from a database, a first policy established for the first zone and a second policy established for the user identifier; (Song: [0053] “Through CECC, occupants can submit their temperature preferences via an Occupant UI.  The Collaborative Rule Engine takes occupants' preferences inputs from UI and rules (policies) input from XML files.  Each UI has a corresponding SOLO in the engine to represent the occupant.”; [0065] “In one embodiment of the present invention a profile of an occupant is stored in a memory.  The profile indicates a general presence of the occupant in the building.  For instance the occupant is present in the [Activating or loading the stored data and rules reads on “retrieve”, the zone constraint reads on “a first policy”, and the occupant profile for the occupant or using the input through SOLO for the occupant reads on “a second policy established for the user identifier”.]
combine the first policy with the second policy to generate a merged policy; and (Song: [0041] In accordance with an aspect of the present invention, a personal SOLO is associated with a location in the building or facility.  Every time an occupant adjusts the temperature preference or if an occupant changes the occupancy status of the associated location, SOLO learns from the inputs and updates the user profile.”; [0092] “One aspect of temperature determination by a processor in the present invention is that the processor in general has to take into consideration constraints posed by conflictive demands originating from either (a) other occupant(s) (b) energy policy (c) pricing constraints (d) physical constraints or from a combination of these constraints.  Thus another term for temperature determination herein is arbitration as the processor has to arbitrate between conflictive demands.  The determined temperature after arbitration by the processor that will become the set point is called herein the arbitrated temperature.  This is different from merely learning temperature preferences from an occupant.”) [Collaboration or arbitration of occupants’ preferences and the constraints to generate the set points reads on “combine … to generate a merged policy”.]
execute the merged policy to control at least one device in the first zone. (Song: Abstract “A building has climate control equipment which controls a temperature at different [Instructing the climate control device to achieve the new temperature reads on “execute … to control at least one device …”.]

Regarding claim 2, Song teaches all the features of claim 1.
Song further teaches:
wherein the controller is further configured to merge the first policy with the second policy by overriding a parameter in the second policy. (Song: [0052] “In one embodiment of the present invention a BAS with included climate control devices is part of a server 206 or is connected via server 206 which is connected to network 201.  A facility manager terminal 208 has system control capabilities, can set an allowed range of temperatures or override any setting.”; [0102] The facility manager can pre-set limits in how much an acceptable setpoint is allowed to deviate from a desired setpoint.  Furthermore, conflictive situations between occupants can be automatically resolved by setting rules that determine the setting that provides the most energy savings.  Furthermore, to prevent undesirable situations limits can be set below [The setting or set point reads on “a parameter”, the pre-set limit as part of the rule reads on “the first policy”, and the limiting the set point (not allowing) reads on “overriding”.]

Regarding claim 3, Song teaches all the features of claim 1.
Song further teaches:
wherein the controller is further configured to: set a temperature set point for the first zone based on the first policy; (Song: [0072] Once an occupant profile has been determined, it can be applied when an occupant occupies a location, room or office, or within a reasonable time when the occupant is about to enter the location.  When an occupant has left a location no additional heating or cooling is required and a neutral profile is executed that leaves the location in a preset temperature.  For instance at night, in the weekend or during standard non-working hours a preferred neutral profile may be executed by the BAS.”) [Executing the preset temperature reads on “set a temperature set point for the first zone based on the first policy”.]
identify a temperature increase for the first zone defined by the second policy responsive to detection of the occupancy; (Song: [0074] “A profile in accordance with an aspect of the present invention is an optimized temperature profile.  That is, it is arbitrated and optimized relative to a building with its BAS and a location in a building and its conflictive [The temperature profile of the occupant or the preferred temperature setting being higher than the arbitrated setting reads on “identify a temperature increase for the first zone defined by the second policy”.]
execute the first policy to set a limit for the temperature increase defined by the second policy; and (Song: [0068] “In one embodiment of the present invention, a user cannot move a temperature any further than conditions determined by an energy policy or by any other pre-set temperatures.  For instance in the winter the highest allowed setpoint is 76.degree.  F. and in summer the lowest allowed setpoint is 67.degree.  F. under what may be called a generous energy policy.  Under a more restrictive energy policy in the winter the highest allowed setpoint is 74.degree.  F. and in summer the lowest allowed setpoint is 69.degree.  F. Under an even more restrictive energy policy in the winter the highest allowed setpoint is 73.degree.  F. and in summer the lowest allowed setpoint is 70.degree.  F. A user interface for profile editing is illustrated in FIG. 13.”; [0069] “While the energy policy allows an entry of certain preferred temperatures by an occupant of a location, certain zone constraints still may require the preferred occupant profile to be resolved by the automatic arbitrator or by collaborative exchange between two occupants on a website to resolve conflictive preferences.”; [0074] “For instance, when the occupant moves in a single room or office the actual setting may follow the preferred 
control the at least one device to increase the temperature set point based on the limit. (Song: Abstract “A building has climate control equipment which controls a temperature at different locations.  Different locations may be in different control zones controlled by different control devices.  An occupant of a location submits a desired location temperature through a user interface on a computing device to a networked server.  Setting of a desired temperature is constrained by energy saving policies and by conditions of surrounding locations.  An arbitrator device determines based on constraints a new temperature setting.  The new temperature setting is accompanied by an energy saving feedback.  The occupants confirms the new setting.  A climate control device is instructed to apply a device setting to achieve the new temperature.”)

Regarding claim 4, Song teaches all the features of claim 1.
Song further teaches:
wherein the controller is further configured to: detect a plurality of occupants in the first zone; identify a plurality of user identifiers corresponding to the plurality of occupants detected in the first zone; (Song: [0002] “The present invention is related to systems and methods for temperature regulation in a commercial building.  More in particular it relates to methods and systems for collaboratively managing a climate system in a building hosting [Detecting SOLOs and security tags where each SOLO or each security tag representing an occupant reads on “identify a plurality of user identifiers corresponding to …”.]
retrieve a plurality of policies corresponding to the plurality of user identifiers; and (Song: [0053] “Through CECC, occupants can submit their temperature preferences via an Occupant UI.  The Collaborative Rule Engine takes occupants' preferences inputs from UI and rules (policies) input from XML files.  Each UI has a corresponding SOLO in the engine to represent the occupant.  The Arbitrator detects and resolves conflicts from different occupants and generates consistent set points for the BAS.”; [0066] “The profile is activated by the system when occupant is present at the location.  In one embodiment of the present invention the system can determine automatically if the occupant is present in the facility.  Such determination can be [The profiles of the occupants read on “a plurality of policies”.]
control the at least one device in the first zone in accordance with the plurality of policies. (Song: [0058] “The zone temperature set point is shown as the text at the bottom of the dial.  The set point is calculated due to comprehensive considerations on current occupant's preference, adjacent occupants' preference and rules from facility managers.”; Abstract “A building has climate control equipment which controls a temperature at different locations.  Different locations may be in different control zones controlled by different control devices.  An occupant of a location submits a desired location temperature through a user interface on a computing device to a networked server.  Setting of a desired temperature is constrained by energy saving policies and by conditions of surrounding locations.  An arbitrator device determines based on constraints a new temperature setting.  The new temperature setting is accompanied by an energy saving feedback.  The occupants confirms the new setting.  A climate control device is instructed to apply a device setting to achieve the new temperature.”)

Regarding claim 5, Song teaches all the features of claims 1 and 4.
Song further teaches:
wherein the controller is further configured to: merge the plurality of policies with the first policy to generate a merged policy; and (Song: [0058] “The zone temperature set point is shown as the text at the bottom of the dial.  The set point is calculated due to comprehensive considerations on current occupant's preference, adjacent occupants' preference and rules from facility managers.”) [Calculated set point reads on “a merged policy”.]
control the at least one device responsive to the merged policy. (Song: Abstract “A building has climate control equipment which controls a temperature at different locations.  Different locations may be in different control zones controlled by different control devices.  An occupant of a location submits a desired location temperature through a user interface on a computing device to a networked server.  Setting of a desired temperature is constrained by energy saving policies and by conditions of surrounding locations.  An arbitrator device determines based on constraints a new temperature setting.  The new temperature setting is accompanied by an energy saving feedback.  The occupants confirms the new setting.  A climate control device is instructed to apply a device setting to achieve the new temperature.”)

Regarding claim 6, Song teaches all the features of claims 1 and 4-5.
Song further teaches:
wherein the controller is further configured to: detect that at least one of the plurality of occupants exited the first zone; and identify at least one user identifier of the plurality of user identifiers corresponding to the at least one of the plurality of occupants that exited the first zone; and remove at least one of the plurality of policies corresponding to the at least one user identifier from the merged policy. (Song: [0072] “Once an occupant profile has been determined, it can be applied when an occupant occupies a location, room or office, or within a reasonable time when the occupant is about to enter the location.  When an occupant has left a location no additional heating or cooling is required and a neutral profile is executed that leaves the location in a preset temperature.  For instance at night, in the weekend or during standard non-working hours a preferred neutral profile may be executed by the BAS.”; [0104] “If a location is not occupied then there is no occupant that requires a preferential setting.  [Determining if the occupant is not present due to the UI of the occupant not being activated reads on “detect that at least one of the plurality of occupants exited” and not considering data related to the occupant reads on “remove at least one of the plurality of policies corresponding …”.]

Regarding claim 7, Song teaches all the features of claim 1.
Song further teaches:
wherein the controller is further configured to generate a graphical user interface comprising at least one input box to receive at least one policy and at least one parameter. (Song: [0051] “In one embodiment of the present invention a server 205 is connected to the network.  This server may generate the Occupant UIs, for instance after a device such as 202 or 203 has signed-on to the server 205.  The server 205 may host a social network.  It may also be a server dedicated to provide CECC services.  In one embodiment of the present invention a device 204, which may be an A/C system control panel or any other relevant climate controller is also connected to the network 201 and may be receive control signals from a server such as 205.”; [0054], figure 3 “One possible interface of a softThermostat SOLO is shown in FIG. 3.”) [The user interface, as illustrated in figure 3, reads on “a graphical user interface”, and the input window with confirmation reads on “at least one input box to receive at least one policy and at least one parameter”.]

Regarding claim 11:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale. 

Regarding claim 12, Song teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale. 

Regarding claim 13, Song teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale. 

Regarding claim 14, Song teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale. 

Regarding claim 15, Song teaches all the features of claims 11 and 14.
The claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale. 

Regarding claim 16, Song teaches all the features of claims 11 and 14-15.
The claim recites similar limitations as corresponding claim 6 and is rejected using the same teachings and rationale. 

Regarding claim 17, Song teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Drees et al. (US 2014/0142905 A1), hereinafter ‘Drees’.

Regarding claim 8, Song teaches all the features of claim 1.
Song further teaches:
wherein the controller is further configured to: receive an electronic transaction responsive to a badge … at the first zone; detect, based on the electronic transaction, occupancy in the first zone; and identify the user identifier based on the electronic transaction. (Song: [0066] The profile is activated by the system when occupant is present at the location.  In one embodiment of the present invention the system can determine automatically if the occupant is present in the facility.  Such determination can be made by data from a security system.  For instance, an occupant carries a security tag that activates a sensor when entering a building and this activates the occupant's profile in the CECC.”) [The security tag activating a sensor reads on “an electronic transaction responsive to a badge”.]

Song does not explicitly teach: receive an electronic transaction responsive to a badge swipe at an access control panel at the first zone.
Drees teaches:
receive an electronic transaction responsive to a badge swipe at an access control panel at the first zone. (Drees: [0148] “In some cases, occupancy data may be available via the building's security systems.  For example, a building may have an installed security system that controls access by requiring those entering or exiting the building to enter a pass code or swipe a security badge.”) [The security system reads on “an access control panel”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Song and Drees before them, to modify determining occupancy by using security tag to incorporate swiping of the security tag when a user enters or exits the building.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve further estimating actual building occupancy (Drees: [0166] In addition to data from building data 206, model variables 1218 may also include an occupancy estimate 1216 generated by occupancy estimator 

Regarding claim 18, Song teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 8 and is rejected using the same teachings and rationale.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of ARAKAWA et al. (US 2021/0029539 A1), hereinafter ‘Arakawa’.

Regarding claim 9, Song teaches all the features of claim 1.
Song further teaches:
wherein the controller is further configured to: receive an electronic transaction responsive to a … password input …; detect, based on the electronic transaction, occupancy in the first zone; and identify the user identifier based on the … password. (Song: [0073] “An occupant is many cases is connected to a network by a personal sign-in. Such sign-in (usually with a user name and password) to a server can be used by the BAS to execute the occupant profile.”)

Song does not explicitly teach: receive an electronic transaction responsive to a one-time password input at a zone device at the first zone; and identify the user identifier based on the one-time password.
Arakawa teaches:
receive an electronic transaction responsive to a one-time password input at a zone device at the first zone; and identify the user identifier based on the one-time password. (Arakawa: [0022], figure 1 “A sharing system 9 is applied to the lodging facility 2.  In one embodiment, the lodging facility 2 includes an authentication device 11, a controller 21, and apparatuses 7.  In the sharing system 9, a portable terminal 8 carried by a user can operate an apparatus 7 of the lodging facility 2 (for example, a door of reserved lodging room and the like) within a specified period of time reserved by the user.  In one example of the sharing system 9, the portable terminal 8 receives and registers encrypted key information Dk from an external device (data center 10 in present example) and authenticates the key information Dk with the authentication device 11 of the lodging facility 2.  One condition for operating the apparatus 7 is authentication result of the key information Dk.  The key information Dk is, for example, one type of a code including an element limiting usage time.  Preferably, the key information Dk is a one-time code (one-time password) that can be used only once or only within a fixed time period.”) [The authentication device reads on “a zone device at the first zone”.]

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve managing allowing usage permission of a space and corresponding devices in a shared (reserved or booked) space (Arakawa: [0022], figure 1 “A sharing system 9 is applied to the lodging facility 2.”; [0054] “In step 405, the key information generation unit 32 of the data center 10 receives the usage permission request from the portable terminal 8 and accesses the database 31 to identify the lodging facility 2 (lodging room 3) that is the subject of reservation, which is associated with the usage information S3 included in the usage permission request.”).

Regarding claim 19, Song teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 9 and is rejected using the same teachings and rationale. 


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Verteletskyi et al. (US 2019/0171171 A1), hereinafter ‘Verteletskyi’.

Regarding claim 10, Song teaches all the features of claim 1.
Song further teaches:
wherein the controller is further configured to: identify, based on the first policy, a first lighting parameter for the first zone. (Song: [0045] “There are at least two major sources for occupant-engaged control to achieve energy savings at supervisory control level: individual scheduling and individual preference.  In today's commercial buildings, energy related control policies, such as HVAC set points and lighting schedules, are often defined and implemented much longer than 8 hours per day, in order to cover both the earliest and the latest employee in the office, for instance from 5am to 10pm to provide thermal, ventilation and illumination comfort for designed maximum occupancy.”) [The lighting control policy providing illumination comfort reads on “identify, based on the first policy, a first lighting parameter”.]

Song does not explicitly teach: identify, based on the second policy, a second lighting parameter for the user identifier; prior to generation of a lighting command to control the at least one device, determine that the second lighting parameter conflicts with the first lighting parameter; adjust the second lighting parameter based on the first lighting parameter; and generate the lighting command with the adjusted second lighting parameter.
Verteletskyi teaches:
identify, based on the second policy, a second lighting parameter for the user identifier; prior to generation of a lighting command to control the at least one device, determine that the second lighting parameter conflicts with the first lighting parameter; adjust the second lighting parameter based on the first lighting parameter; and (Verteletskyi: [0032] “The occupant management module 202 can be configured to oversee information associated with authorized occupants of the building 104 of FIG. 1.  For example, the occupant management module 202 (e.g., one or more databases and/or associated circuits) can maintain an allowed [The authorized occupant reads on “the user identifier”. The lighting brightness based on one user or occupant preference reads on “the first lighting parameter”, and from another user reads on “a second lighting parameter for the user identifier”. The preferences/requests of occupants being different reads on “the second lighting parameter conflicts with the first lighting parameter”. The compromised setting reads on “adjust the second lighting parameter based on the first lighting parameter”.]
generate the lighting command with the adjusted second lighting parameter. (Verteletskyi: [0058] “Each of the control zones 260 can represent a space in which one or more environmental conditions (e.g., temperature) are uniquely affected by a set of controllable conditions, such as a setting for a fan, a heating/cooling coil, a light source, etc. located at one or more specific locations.”; Abstract “Systems and methods for controlling environmental conditions in a building are described herein.  The system determines real-time locations of one or more user devices.  When an occupant of the building uses a user device to send a request to change an environmental condition, the system identifies a control zone that corresponds to a current location of the user device and determines a system setting for the subsystem that is associated with the requested change.  The determined system setting is communicated to the subsystem to implement the change in the environmental condition at the control zone in response to the requested change.”) [The system setting for the light source reads on “the lighting command”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Song and Verteletskyi before them, to modify the collaborative climate control to incorporate collaborative lighting control.


Regarding claim 20, Song teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 10 and is rejected using the same teachings and rationale. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Examiner, Art Unit 2116